303 N.Y. 691 (1951)
John Eastman, as Administrator of The Estate of Sandra Eastman, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 29036.)
John Eastman, as Administrator of The Estate of Sharon Eastman, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 29037.)
Melvin Eastman, an Infant, by John Eastman, His Guardian ad Litem, Appellant,
v.
State of New York, Respondent. (Claim No. 29038.)
William Eastman, an Infant, by John Eastman, His Guardian ad Litem, Appellant,
v.
State of New York, Respondent. (Claim No. 29039.)
Court of Appeals of the State of New York.
Argued October 10, 1951.
Decided December 6, 1951
John Lo Pinto for appellants.
Nathaniel L. Goldstein, Attorney-General (Henry S. Manley and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DYE and FROESSEL, JJ. Dissenting: DESMOND and FULD, JJ., who vote to affirm upon the opinion of the Appellate Division.
In each action: Judgment of the Appellate Division reversed and that of the Court of Claims affirmed, with costs in this court and in the Appellate Division, upon the ground that the weight of the evidence supports the findings of the Court of Claims. No opinion.